COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:    01-19-00598-CV

Style:                     Texas Construction Specialists, L.L.C. v. Stacy Gray, Mark
Humphreys, Jason Lentz and Robert Weinstein

Trial Court Case Number:     16-CV-1259-A

Trial Court:                405th District Court of Galveston County

Type of Motion:             Motion to Vacate Mediation Order

Party Filing Motion:        Appellees

       Appellees, Stacy Gray, Mark Humphreys, Jason Lentz, and Robert Weinstein, have
filed a motion to vacate this Court’s September 26, 2019 mediation order. The Court’s
mediation order dated September 26, 2019 is withdrawn.


Per Curiam

Date: October 9, 2019